Order, Supreme Court, New York County, entered on February 7,1973, which granted a motion to reopen a reference, unanimously reversed, on the law and the facts and in the exercise of discretion, the motion denied, and the order of reference is vacated as moot. Plaintiffs-appellants shall recover one bill of $40 costs and disbursements of defendants-respondents, the Carter Group Inc., CGI Corp., DVC Corp. and ALC Corp. of these appeals. This is the third reference ordered to ascertain the fairness of a proposed settlement of a pending derivative action. The settlement offer was withdrawn and the reference thereby became moot. In making this disposition we observe that both the second and third references heretofore directed in this action were not justified by the" facts. Concur — Stevens, P. J., Markewich, Murphy, Lane and Tilzer, JJ.